DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 – 17 are pending.
Claims 1 – 4, 8 – 13, and 17 are rejected.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 12/05/2019, 06/09/2020, and 05/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1, “holding element” (because A – “holding element” is the placeholder/nonce term, B – “for holding, in a rotationally fixed manner with respect to the holding element, a neck ring of the bottle to be closed” designates the function, and C – no additional structure is provided in the claim body, thus “a holding element” is understood as equivalent to “means for holding, in a rotationally fixed manner with respect to the holding element, a neck ring of the bottle to be closed”). A review of the specification, specifically ¶ [0009] of US PG Publication US 2020/0180927 A1), suggests that the corresponding structure is a spike plate or equivalent.
Regarding claim 1, “fastening element” (because A – “fastening element” is the placeholder/nonce term, B – “for fastening the holding element to a bottle closing device a fastening element” is understood as equivalent to “means for fastening the holding element to a bottle closing device or to a bottle transport device”). A review of the specification suggests that the corresponding structure is a plate connected by fastening structures or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zepf (DE 102007057284 A1, translation provided), in view of Schoellmann (DE 4217461 A1, translation provided).

Regarding claim 1, Zepf teaches a device for holding a bottle to be closed (See device of Figs 1a and 1b. See further at least ¶ [0002]), comprising:
a holding element (See Fig 1a, #12 and #18) for holding, in a rotationally fixed manner with respect to the holding element, a neck ring of the bottle to be closed (See at least ¶ [0038]); and
a fastening element (See Fig 1b, #14 and #28) for fastening the holding element to a bottle closing device or to a bottle transport device (See at least ¶ [0033] - [0034]).
	Zepf does not specifically teach a torque sensor for detecting a torque acting between the holding element and the fastening element.
(See Fig 1, #45) for detecting a torque acting between the holding element and the fastening element (See at least ¶ [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf to incorporate the teachings of Schoellmann to include a torque sensor to detect the torque acting between the holding element and the fastening element with the motivation of providing a means by which to control the operation of a capping device when a sensed capping torque has reached a predetermined desired value, as recognized by Schoellmann in ¶ [0001].

Regarding claim 2, Zepf and Schoellmann teach all of the elements described above. Zepf further teaches the device according to claim 1, wherein the holding element and the fastening element are interconnected by means of at least one connecting element and the torque acting between the holding element and the fastening element is transmitted via the at least one connecting element (See annotated Fig 1b illustrating the identified connecting elements. The identified connecting elements transmit the applied torque during operation).

Regarding claim 3, Zepf and Schoellmann teach all of the elements described above. Zepf further teaches the device according to claim 2, wherein the at least one connecting element provides a torsionally flexible connection between the holding element and the fastening element (See annotated Fig 1b. The identified connecting elements allow for torsional flexing during operation).

Regarding claim 4, Zepf and Schoellmann teach all of the elements described above. Zepf further teaches the device according to claim 2, wherein the at least one connecting element comprises one or a plurality of webs between the holding element and the fastening element (See annotated Fig 1b above for the identified webs that connect the holding and fastening elements).
	
Regarding claim 8, Zepf teaches a device for closing a bottle (See device of Figs 1a and 1b. See further at least ¶ [0002]), comprising:
a device for holding the bottle to be closed according to claim 1 (See Fig 1a, #12 and #18 for a holding element and see Fig 1b, #14 for a fastening element. See further the rejection of claim 1 above).
	Zepf does not specifically teach a control unit for controlling a closing torque acting on a cap to be screwed onto the bottle based on a signal outputted by the torque sensor.
	Schoellmann teaches a control unit (See Fig 1, #39) for controlling a closing torque acting on a cap to be screwed onto the bottle based on a signal outputted by the torque sensor (See at least ¶ [0030] that states, "The controller 39 now begins to reduce the nominal speed value proportionally to the difference between the nominal value of the desired final torque Msoll and the actual torque value measured by the torque sensor 45, which is indicated in FIG. 2a by a dashed line.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf to incorporate the teachings of Schoellmann to include a torque sensor to detect the torque acting between the holding element and the fastening element with the motivation of providing a means by which to control the operation of 

Regarding claim 9, Zepf and Schoellmann teach all of the elements described above.
	Zepf does not specifically teach the device according to claim 8, wherein the control unit is configured to reduce the closing torque when the signal reaches or exceeds a predetermined limit value.
	Schoellmann teaches the device according to claim 8, wherein the control unit is configured to reduce the closing torque when the signal reaches or exceeds a predetermined limit value (See at least ¶ [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf to incorporate the teachings of Schoellmann to include a torque sensor to detect the torque acting between the holding element and the fastening element with the motivation of providing a means by which to control the operation of a capping device when a sensed capping torque has reached a predetermined desired value, as recognized by Schoellmann in ¶ [0001].

Regarding claim 11, Zepf teaches a method for closing a bottle (See device of Figs 1a and 1b. See further at least ¶ [0002]), comprising the following steps:
holding (See Fig 1a, #12 and #18), by means of a holding element, a neck ring of the bottle to be closed, the holding taking place in a rotationally fixed manner with respect to the holding element (See at least ¶ [0038]), and the holding element being fastened to a bottle closing device by a fastening element (See Fig 1b, #14 and #28. See at least ¶ [0033] - [0034]).

	Schoellmann teaches detecting a torque which acts between the holding element and the fastening element (See Fig 1, #45. See at least ¶ [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf to incorporate the teachings of Schoellmann to include a torque sensor to detect the torque acting between the holding element and the fastening element with the motivation of providing a means by which to control the operation of a capping device when a sensed capping torque has reached a predetermined desired value, as recognized by Schoellmann in ¶ [0001].

Regarding claim 12, Zepf and Schoellmann teach all of the elements described above.
	Zepf does not specifically teach the method according to claim 11, further comprising the step of: controlling a closing torque acting on a cap to be screwed onto the bottle based on a signal outputted by a torque sensor which detects the torque.
	Schoellmann teaches the method according to claim 11, further comprising the step of: controlling a closing torque acting on a cap to be screwed onto the bottle based on a signal outputted by a torque sensor which detects the torque (See at least ¶ [0030] that states, "The controller 39 now begins to reduce the nominal speed value proportionally to the difference between the nominal value of the desired final torque Msoll and the actual torque value measured by the torque sensor 45, which is indicated in FIG. 2a by a dashed line.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf to incorporate the teachings of Schoellmann 

Regarding claim 13, Zepf and Schoellmann teach all of the elements described above.
	Zepf does not specifically teach the method according to claim 12, wherein the controlling comprises a reduction of the closing torque when the signal reaches or exceeds a predetermined limit value.
	Schoellmann teaches the method according to claim 12, wherein the controlling comprises a reduction of the closing torque when the signal reaches or exceeds a predetermined limit value (See at least ¶ [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf to incorporate the teachings of Schoellmann to include a torque sensor to detect the torque acting between the holding element and the fastening element with the motivation of providing a means by which to control the operation of a capping device when a sensed capping torque has reached a predetermined desired value, as recognized by Schoellmann in ¶ [0001].

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zepf, in view of Schoellmann, and in further view of Angres (US 2018/020802 A1).

Regarding claim 10, Zepf and Schoellmann teach all of the elements described above. However, neither reference specifically teaches the device according to claim 8, wherein a sensor is provided which measures a force acting in a vertical direction on the bottle undergoing the screw-on process.
	Angres teaches the device according to claim 8, wherein a sensor is provided which measures a force acting in a vertical direction on the bottle undergoing the screw-on process (See at least Fig 1, #31 and #32. See further at least ¶ [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf and Schoellmann to incorporate the teachings of Angres to include sensors to measure the downward force characteristics with the motivation of providing means to determine if the lid of a container is properly closed, as recognized by Angres in ¶ [0011].

Regarding claim 17, Zepf and Schoellmann teach all of the elements described above. However, neither reference specifically teaches the method according to claim 11, wherein a force applied during the closing process perpendicularly to the bottle to be closed is measured.
	Angres teaches the method according to claim 11, wherein a force applied during the closing process perpendicularly to the bottle to be closed is measured (See at least Fig 1, #31 and #32. See further at least ¶ [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zepf and Schoellmann to incorporate the teachings of Angres to include sensors to measure the downward force characteristics with the .

Allowable Subject Matter
Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731